Case 7:18-cv-00402-JPJ-PMS Document 64 Filed 08/24/20 Page 1 of 8 Pageid#: 536




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

  DEBORAH STOUT,                                  )
                                                  )
                     Plaintiff,                   )      Case No. 7:18CV00402
                                                  )
  v.                                              )      OPINION AND ORDER
                                                  )
  LT. RAELYN HAIGHT,                              )      By: James P. Jones
                                                  )      United States District Judge
                    Defendant.                    )



       Deborah Stout, Pro Se Plaintiff; Stacie A. Sessoms, Assistant Attorney
 General, OFFICE OF THE ATTORNEY GENERAL, CRIMINAL JUSTICE & PUBLIC SAFETY
 DIVISION, Richmond, Virginia, for Defendant.

       The plaintiff, Deborah Stout, filed this civil rights action under 42 U.S.C.

 § 1983, against Raelyn Haight, a correctional lieutenant with the Virginia

 Department of Corrections (“VDOC”), for retaliating against her for filing

 grievances. After review of the record, I conclude that Haight’s motion must be

 denied. I will refer the matter to the magistrate judge for a bench trial.

                                   I. BACKGROUND.

       Stout is confined at Fluvanna Correctional Center for Women (“FCCW”). In

 the Complaint, she alleges the following claims: (1) Haight bullied, harassed and

 intimidated Stout; (2) Haight retaliated against Stout for filing grievances by firing

 her and by failing to sign paperwork necessary for Stout to get another prison job;
Case 7:18-cv-00402-JPJ-PMS Document 64 Filed 08/24/20 Page 2 of 8 Pageid#: 537




 and (3) Haight failed to protect Stout from another inmate’s aggressive behavior, all

 in violation of Stout’s First and Eighth Amendment rights. As relief, Stout sought

 to recover monetary damages.1 By Opinion and Order entered September 24, 2019,

 I dismissed all of Stout’s claims in this action, except her contention that Haight

 retaliated against her by preventing her from obtaining another prison job. Stout v.

 Haight, No. 7:18CV00402, 2019 WL 8953342, at *5–6 (W.D. Va. Sept. 24, 2019).

 Haight then filed the pending summary judgment motion, supported by affidavits.

 Stout has responded and submits an affidavit stating her version of events, making

 the matter ripe for disposition.

                                 A. Haight’s Evidence.

       Pursuant to DOC Operating Procedure (“OP”) 841.2, entitled Offender Work

 Programs, when an inmate applies for a prison job, the Work Program Assignment

 Reviewer (“PAR”) and her staff first review the application for completeness and

 education requirements. The PAR is responsible for determining whether that

 inmate is eligible for particular jobs, based on specific factors such as security level,

 medical classification, work classification, and offense history. The PAR also



       1
            Specifically, the Complaint demands that “D.O.C. [] pay physical [and]
 psychological damages.” Compl. 2, ECF No. 1. Haight argues that since I dismissed DOC
 as a defendant, Stout has no remaining claim for monetary relief. However, I liberally
 construe the Complaint as requesting monetary damages from all of the defendants, as
 employees of VDOC. Stout also seeks to have Haight terminated from her job. Stout is
 advised that termination of employees is not a form of relief available under § 1983.
                                            -2-
Case 7:18-cv-00402-JPJ-PMS Document 64 Filed 08/24/20 Page 3 of 8 Pageid#: 538




 determines whether the applicant is suitable for a job opening, based on her skills,

 experience, aptitude, and work history. After this review, the inmate’s counselor

 will review the application. Once the counselor clears the inmate for employment,

 the PAR retrieves the application to be submitted to work supervisors for possible

 openings.

       If an inmate is employed and applies for a different job, her application will

 not be reviewed or approved by the PAR until the inmate’s supervisor in her current

 job has signed the application for the new job. On the other hand, if the inmate

 applicant is not employed when she applies for a prison job, she is not required to

 have a past supervisor’s signature to submit the application for a job.

       Stout began working as a Vestibule Worker on November 14, 2016, under

 Haight’s supervision. Haight states that on January 7, 2018, based on Stout’s

 continued unsatisfactory job performance, and after several unsuccessful attempts to

 counsel Stout about the need to improve her performance, Haight recommended that

 Stout be terminated from her job. Haight signed and submitted the recommended

 termination paperwork to the PAR on January 10, 2018. From that point forward,

 Haight asserts, she “had no direct involvement with whether or not offender Stout

 obtained future employment” at FCCW. Mem. Supp. Mot. Summ. J. Attach. 1,

 Haight Aff. ¶ 6, ECF No. 53-1. Haight states that after January 10, 2018, Stout

 would not have needed Haight’s signature to submit a job application. Haight also


                                          -3-
Case 7:18-cv-00402-JPJ-PMS Document 64 Filed 08/24/20 Page 4 of 8 Pageid#: 539




 reports that after January 10, 2018, Stout never submitted any job application to

 Haight for a supervisor’s signature. Because of a scheduling change, Haight stopped

 working in Stout’s housing unit on February 5, 2018.

                                 B. Stout’s Evidence.

       Stout’s affidavit and her other submissions recount a version of events

 consistent with her Complaint, but different than Haight’s account. On January 3,

 2018, Haight called Stout to her office, upset about another inmate’s report that Stout

 was writing a grievance about Haight. Stout admitted that she was beginning the

 grievance process. In response, Haight threatened Stout’s job.2

       On January 3, 2018, Stout was still allowed to work at her job, although a

 counselor reported that Stout’s name had been removed from the worker’s board

 with no explanation. On January 5 and 6, 2018, officers refused to allow Stout to

 work, because her name was not on the worker’s board. Stout spoke to Sergeant

 Henderson, who confirmed that Stout was still listed as a worker in CORIS, the

 DOC’s computer system.

       On January 10, 2018, Haight “followed through with her initial threat and

 terminated [Stout’s] job assignment by handing [Stout] a termination paper,

 improperly filled out.” Pl.’s Resp. Mot. Summ. J. Attach. 1, Stout Aff. ¶ 8, ECF No.


       2
          Stout denies that she ever received poor performance reviews regarding her job
 duties and complains that Haight has submitted no documentation showing any history of
 poor performance reviews for Stout. Pl.’s Resp. Mot. Summ. J. 3, ECF No. 55.
                                           -4-
Case 7:18-cv-00402-JPJ-PMS Document 64 Filed 08/24/20 Page 5 of 8 Pageid#: 540




 55-1. Haight refused Stout’s request to discuss the matter. Stout began the grievance

 process about the termination on January 12, 2018.

       On February 9, 2018, Stout questioned PAR Greta Trotter about why her

 employment applications had been returned, unapproved. Trotter explained that

 Stout was still listed in CORIS as a vestibule worker. Because Stout was still thus

 employed, according to CORIS, her supervisor in that job (Haight) was required to

 sign off on any new job application. Stout reports that on February 14, 2018, she

 asked Haight to sign off on her job applications, to allow her to be approved for

 another job assignment, but Haight refused.

       Stout contends that Haight improperly filled out and failed to submit the

 termination paperwork. Stout asserts that Haight “instead submitted false records”

 that prove her awareness that she had not properly completed the termination process

 and was still listed as Stout’s supervisor. Id. at ¶ 13. A grievance response notified

 Stout that as late as March 28, 2018, Stout “was still listed as an active worker in the

 position where [Haight] was her supervisor.” Id. at ¶ 14. Stout asserts that Haight

 refused to rectify this situation out of retaliation for Stout’s filing grievances about

 Haight.3



       3
          In response to the defendant’s motion, Stout also attempts to reassert her claims
 that Haight harassed and failed to protect her and terminated her out of retaliation. These
 claims were dismissed by previous order and are no longer before the court. Stout, 2019
 WL 8953342 at *6.
                                             -5-
Case 7:18-cv-00402-JPJ-PMS Document 64 Filed 08/24/20 Page 6 of 8 Pageid#: 541




                                    II. DISCUSSION.

        A court should grant summary judgment “if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” Fed. R. Civ. P. 56(a). “Only disputes over facts that might

  affect the outcome of the suit under the governing law will properly preclude the

  entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

  (1986). In short, a motion for summary judgment should be granted when the

  proof, taken in the form admissible at trial and resolving all factual doubts in favor

  of the non-moving party, would lead a reasonable juror to but one conclusion.

  However, I must “view the facts and draw reasonable inferences in a light most

  favorable” to Stout, as the nonmoving party. Shaw v. Stroud, 13 F.3d 791, 798 (4th

  Cir. 1994). To avoid summary judgment, Stout “must set forth specific facts

  showing that there is a genuine [factual] issue for trial” on which the fact finder

  could find in her favor on the remaining claim. Anderson, 477 U.S. at 248 (internal

  quotation marks and citations omitted).

       To state a claim for retaliation under § 1983, a plaintiff must allege that (1)

 she engaged in a protected First Amendment activity, (2) the defendant took some

 action that adversely affected her First Amendment rights, and (3) there was a causal

 relationship between her protected activity and the defendant’s conduct. See Martin

 v. Duffy, 858 F.3d 239, 249 (4th Cir. 2017). Inmates have a clearly established “First


                                            -6-
Case 7:18-cv-00402-JPJ-PMS Document 64 Filed 08/24/20 Page 7 of 8 Pageid#: 542




 Amendment right to be free from retaliation for filing a grievance.” Booker v. S.C.

 Dep’t of Corr., 855 F.3d 533, 536 (4th Cir. 2017).

        I have already found that Stout’s allegations state an actionable § 1983 claim

 of retaliation:

        Stout . . . alleged in her Complaint that Haight retaliated against her by
        refusing to sign paperwork allowing her to receive another prison job.
        Stout alleged that these actions by Haight did occur after Stout had
        begun seeking administrative remedies against Haight. Further,
        Haight’s statements to Stout, if found credible, would be evidence
        supporting a causal relationship between Stout’s protected activity and
        Haight’s actions.

 Stout, 2019 WL 8953342 at *6. Haight’s evidence is that she terminated Stout for

 poor job performance and not in retaliation; she completed necessary paperwork to

 finalize that termination on January 20, 2018; and she had no further involvement in

 Stout’s efforts to obtain another job.

        In response to Haight’s evidence, however, Stout highlights the lack of

 evidence of past, negative performance reviews. Her affidavit states that officials

 informed her after January 10, 2018, that records in CORIS contradicted Haight’s

 insistence that she had properly formalized the termination; that after that date, the

 PAR refused to approve Stout’s job applications without Haight’s signature as

 Stout’s Vestibule Worker supervisor; that Haight refused Stout’s request thereafter

 to sign off on later job applications; and that Haight’s actions — failing to ensure

 completion of the termination and refusing to sign Stout’s job applications —


                                           -7-
Case 7:18-cv-00402-JPJ-PMS Document 64 Filed 08/24/20 Page 8 of 8 Pageid#: 543




 occurred after Stout had filed grievances against Haight. Taking Stout’s evidence

 in the light most favorable to her, I find genuine issues of material fact in dispute as

 to these issues. Accordingly, I must deny Haight’s motion.

                                   III. CONCLUSION.

       For the reasons stated, it is ORDERED as follows:

       1.     The defendant’s Motion for Summary Judgment, ECF No. 52, is

              DENIED as to Stout’s claim for monetary damages based on the

              claim that Haight retaliated against Stout for filing grievances

              through actions or inactions on and after January 10, 2018, that

              prevented Stout from obtaining another prison job for several

              weeks; and

       2.     The matter is hereby REFERRED to the Honorable Pamela

              Meade Sargent, United States Magistrate Judge, pursuant to 28

              U.S.C. § 636(b)(1)(B), for further proceedings, including a bench

              trial and preparation of a report setting forth appropriate findings

              of fact, conclusions of law, and a recommended disposition of

              the retaliation claim described above.

                                                 ENTER: August 24, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge



                                           -8-
